Case 7:20-mj-05533-UA Document 1 Filed 05/29/20 Page 1 of 22




                                         20 MJ 5533
      Case 7:20-mj-05533-UA Document 1 Filed 05/29/20 Page 2 of 22



charges are, in part, as follows:

          1.   I am a Special Agent with the FBI, and I have
been involved with the investigation of “Antonio Rivera
Rodriguez” who is the subject of an arrest warrant issued in the
District of Puerto Rico. Because this Affidavit is being
submitted for the limited purpose of establishing the identity
of the defendant, I have not included in this Affidavit each and
every fact that I have learned relating to ANTONIO RIVERA
RODRIGUEZ, the defendant. Where I report statements made by
others, those statements are described in substance and in part,
unless otherwise noted.

          2.   I have spoken with a police officer (the
“Officer”) with the Westchester County Police Department
(“WCPD”). Based on my conversations with the Officer, I have
learned the following:

               a)   On or about May 28, 2020, ANTONIO RIVERA
RODRIGUEZ, the defendant, was pulled over by WCPD officers in
the vicinity of Cross County Parkway and Hutchinson River
Parkway in Eastchester, New York for following too close to
another vehicle, in violation of New York Vehicle Traffic Law,
Section 1129(a), and changing lanes unsafely, in violation of
New York Vehicle Traffic Law, Section 1128(a). WCPD officers
then took the driver into custody because he was unable to
provide proper identification. WCPD officers conducted an
inquiry print to identify the driver, and found that his
fingerprints matched those of “Antonio Rivera Rodriguez,” for
whom an outstanding arrest warrant had been issued in the
District of Puerto Rico based on matching personal identifiers.

               b)   WCPD officers confronted RIVERA RODRIGUEZ
with the information from his fingerprints and he confirmed that
he was “Antonio Rivera Rodriguez,” and that he had a criminal
case in the District of Puerto Rico.

          3.   On or about May 28, 2020, I spoke with ANTONIO
RIVERA RODRIGUEZ, the defendant, who identified himself as
“Antonio Rivera Rodriguez,” and acknowledged that he was a
defendant in an outstanding criminal case in the District of
Puerto Rico.




                                   2
        Case 7:20-mj-05533-UA Document 1 Filed 05/29/20 Page 3 of 22



          WHEREFORE, deponent prays that ANTONIO RIVERA
RODRIGUEZ, the defendant, be bailed or imprisoned, as the case
may be.
                              /s/ Arthur Sacco, signed by USMJ Smith with permission
                              of the witness, obtained via FaceTime
                              _______________________________
                              ARTHUR SACCO            ID #26696
                              Special Agent
                              Federal Bureau of Investigation


Sworn to me through the transmission of this
Complaint by reliable electronic means, pursuant to                    via FaceTime
Federal Rules of Criminal Procedure 41(d)(3) and 4.1, this
29th day of May, 2020


____________________________________
UNITED STATES MAGISTRATE JUDGE
SOUTHERN DISTRICT OF NEW YORK




                                     3
Case 7:20-mj-05533-UA Document 1 Filed 05/29/20 Page 4 of 22




                      Exhibit 1
                           Case 7:20-mj-05533-UA Document 1 Filed 05/29/20 Page 5 of 22


                  Case 3:ll-cr-00045-PG *SEALED* Document 186 Filed 09/18/13 Page 12 Of 27
AO 442 (Rev, 01/09) Aircsl Wanant



                                          UNITED STATES DISTRICT COURT
                                                                            for the

                                                          Judicial District of Puerto Rico

                      United States of America
                                 v.
          [16] ANTONIO RIVERA RODRIGUEZ,
                                                                                          Case No.     /J~o<S5      CPG\
                             Defendant


                                                            ARREST WARRANT
To:        Any authorized law enforcement officer

           YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without Unnecessary delay
(name of person to be arretted)     [ 16] A N T O N I O R I V E R A R O D R I G U E Z ,
who is accused of an offense or violation based on the following document filed with the court:

      Indictment           Bf Superseding Indictment               O Information            O Superseding Information                 Complaint
fl Probation Violation Petilion                O Supervised Release Violation Petition                CJ Violation Notice         CI Order of the Court

This offense is briefly described as follows:

All in violation of charges filed in the indictment,

VIOLATIONS: TITLE 21 U.S.C. §§ 952 (a) and 963, 846, and Title 18 U.S.C §1956




                                                                                                     si Yditra Rivera-Buonomo
Date: ..._iEP1 gJItS.
                                                                                                       Issuing officer's signature

City and state:         Hato Rey, Puerto Rico                                    CAMILLE L VELEZ-RJVE                 U.S. MAGISTRATE JUDGE
                                                                                                         Printed name and title


                                                                          Return

          This warrant was received on (date)                                    , and the person was arrested on (date)
at (city and state)


Date:
                                                                                                      Arresting officer's signature



                                                                                                         Printed name and title
Case 7:20-mj-05533-UA Document 1 Filed 05/29/20 Page 6 of 22




                      Exhibit 2
Case
 Case3:11-cr-00045-PG
      7:20-mj-05533-UA Document
                        Document184 Filed05/29/20
                                 1 Filed  09/18/13 Page
                                                    Page71ofof22
                                                               16
Case
 Case3:11-cr-00045-PG
      7:20-mj-05533-UA Document
                        Document184 Filed05/29/20
                                 1 Filed  09/18/13 Page
                                                    Page82ofof22
                                                               16
Case
 Case3:11-cr-00045-PG
      7:20-mj-05533-UA Document
                        Document184 Filed05/29/20
                                 1 Filed  09/18/13 Page
                                                    Page93ofof22
                                                               16
Case
Case 3:11-cr-00045-PG
     7:20-mj-05533-UA Document
                       Document184  Filed05/29/20
                                1 Filed   09/18/13 Page
                                                    Page104 of
                                                            of 22
                                                               16
Case
Case 3:11-cr-00045-PG
     7:20-mj-05533-UA Document
                       Document184  Filed05/29/20
                                1 Filed   09/18/13 Page
                                                    Page115 of
                                                            of 22
                                                               16
Case
Case 3:11-cr-00045-PG
     7:20-mj-05533-UA Document
                       Document184  Filed05/29/20
                                1 Filed   09/18/13 Page
                                                    Page126 of
                                                            of 22
                                                               16
Case
Case 3:11-cr-00045-PG
     7:20-mj-05533-UA Document
                       Document184  Filed05/29/20
                                1 Filed   09/18/13 Page
                                                    Page137 of
                                                            of 22
                                                               16
Case
Case 3:11-cr-00045-PG
     7:20-mj-05533-UA Document
                       Document184  Filed05/29/20
                                1 Filed   09/18/13 Page
                                                    Page148 of
                                                            of 22
                                                               16
Case
Case 3:11-cr-00045-PG
     7:20-mj-05533-UA Document
                       Document184  Filed05/29/20
                                1 Filed   09/18/13 Page
                                                    Page159 of
                                                            of 22
                                                               16
Case
 Case3:11-cr-00045-PG
      7:20-mj-05533-UA Document
                        Document184 Filed05/29/20
                                 1 Filed  09/18/13 Page
                                                    Page16
                                                         10ofof22
                                                                16
Case
 Case3:11-cr-00045-PG
      7:20-mj-05533-UA Document
                        Document184 Filed05/29/20
                                 1 Filed  09/18/13 Page
                                                    Page17
                                                         11ofof22
                                                                16
Case
 Case3:11-cr-00045-PG
      7:20-mj-05533-UA Document
                        Document184 Filed05/29/20
                                 1 Filed  09/18/13 Page
                                                    Page18
                                                         12ofof22
                                                                16
Case
 Case3:11-cr-00045-PG
      7:20-mj-05533-UA Document
                        Document184 Filed05/29/20
                                 1 Filed  09/18/13 Page
                                                    Page19
                                                         13ofof22
                                                                16
Case
 Case3:11-cr-00045-PG
      7:20-mj-05533-UA Document
                        Document184 Filed05/29/20
                                 1 Filed  09/18/13 Page
                                                    Page20
                                                         14ofof22
                                                                16
Case
 Case3:11-cr-00045-PG
      7:20-mj-05533-UA Document
                        Document184 Filed05/29/20
                                 1 Filed  09/18/13 Page
                                                    Page21
                                                         15ofof22
                                                                16
Case
 Case3:11-cr-00045-PG
      7:20-mj-05533-UA Document
                        Document184 Filed05/29/20
                                 1 Filed  09/18/13 Page
                                                    Page22
                                                         16ofof22
                                                                16
